COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Kristen Pullen v. Jarvis Richardson and Office of the
                            Attorney General of Texas

Appellate case number:      01-17-00701-CV

Trial court case number:    2015-21621

Trial court:                246th District Court of Harris County
       On July 10, and July 11, 2018, appellant, Kristin Pullen, filed correspondence with
the Clerk of this Court, which we construe as a motion for an extension of time to file her
appellant’s brief. See TEX. R. APP. P. 9.2(c)(5). The motion is granted. Appellant’s
brief is due to be filed no later than 10 days from the date of this order. No further
extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: July 24, 2018